NUMBER 13-08-00029-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE: SERVICE CORPORATION INTERNATIONAL 
AND SCI TEXAS FUNERAL SERVICES, INC.   


On Petition for Writ of Mandamus 
 

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Benavides
Per Curiam Memorandum Opinion (1)

 Relators, Service Corporation International and SCI Texas Funeral Services, Inc.
d/b/a Mont Meta Memorial Park, have filed a petition for writ of mandamus by which they
request this Court to direct respondent, the Honorable Abel Limas, presiding judge of the
404th Judicial District Court of Cameron County, Texas, to vacate the trial court's order for
a new trial and enter a final judgment that denies injunctive relief.  This Court requested
a response and one was filed. 
	The Court, having examined and fully considered the petition for writ of mandamus
and the response, is of the opinion that relators have not shown themselves entitled to the
relief sought and the petition for writ of mandamus should be denied. See Tex. R. App. P.
52.8(a). Accordingly, the petition for writ of mandamus is DENIED. 
 
							Per Curiam

Memorandum Opinion delivered and filed
on the 3rd day of March, 2008.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).